Citation Nr: 1616529	
Decision Date: 04/26/16    Archive Date: 05/04/16

DOCKET NO.  09-27 579	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for the service-connected status-post trauma, right knee meniscectomy repair and degenerative changes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel

INTRODUCTION

The Veteran served on active duty from March 1968 to January 1972.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision rendered by the RO in Hartford, Connecticut.  In February 2012, June 2013, and December 2014, the Board remanded the claim for additional development.  

The case is currently under jurisdiction of the RO in St. Petersburg, Florida.

In February 2013, the Veteran for was afforded hearing at the RO before a Veterans Law Judge who has retired and is no longer with the Board.  A transcript of this hearing has been associated with the Veteran's claims folder.  In January 2016, the appellant was notified at his current and correct address in Beacon Falls, CT., that he was entitled to another hearing, but that if he did not respond within 30 days, it would be assumed he did not desire another hearing.  See 38 U.S.C.A. § 7107(c) (West 2014 & Supp. 2015).  There is no record of a reply.

This appeal was processed using the VBMS and Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board is obligated by law to ensure that the RO complies with its directives; where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  The Board finds that a remand is warranted under Stegall for the following reasons:

In a statement, received by the RO in January 2014, the Veteran notified the RO of his new address in [redacted], Beacon Falls, Connecticut (CT.) 06403.  

In December 2014, the Board remanded this claim.  The Board directed that the Veteran be requested to provide the names and addresses of any and all health care providers who have performed an examination for his service-connected right knee disability since February 2013, that the RO should then attempt to obtain and associate copies of any identified records with the claims file, and that the RO should also obtain any outstanding VA medical records.  The Board further directed that the Veteran be scheduled for another VA examination to ascertain the severity of his service-connected right knee disability.

In December 2014, a copy of the Board's remand was sent an old and incorrect address VA had on file for the Veteran in Pass A Grille, Florida.  In January 2015, the Board's remand was returned as undeliverable by the United States Postal Service (USPO).

A VA Compensation and Pension exam inquiry (CPEI) form indicates that in February 2015, the Veteran failed to report for his scheduled VA examination.  A copy of the notice to the Veteran informing him of his scheduled examination is not of record.  However, the CPEI indicates that VA was still using his old and incorrect address in Pass A Grille, Florida.  See also Appeals Management Center's (AMC) February 17, 2015 duty-to-assist letter sent to the Veteran's old and now incorrect address in Pass A Grille, Florida, returned as undeliverable by the USPO in March 2015.

A March 2015 deferred rating decision states that the AMC had reviewed the Veteran's case and that it was not ready for adjudication because there was no evidence that his records had been updated to reflect his new address in Beacon Falls, CT.  It was requested that his records be updated to reflect his new address, and that he be rescheduled for another VA examination.  

A March 2015 CPEI indicates that the Veteran's address had been changed to an old and now incorrect address in Treasure Island, FL. 

A May 2015 deferred rating decision shows that it was directed that a duty-to-assist letter in compliance with the Board's December 2014 remand be sent to the Veteran's old and now incorrect address in Prospect, CT.  See also July 2015 CPEI (listing the Veteran's old and now incorrect address in Prospect, CT.).

In a brief, dated in October 2015, the Veteran's representative noted that it did not appear that VA had updated the Veteran's address based on his January 2014 statement, and asserted that VA had therefore failed in its duty to assist the Veteran and that the Board's remand had not been properly carried out.  Citing Stegall and Akles v. Derwinski, 1 Vet. App. 118 (1991).

The Board agrees.  The evidence shows that VA has repeatedly failed to update the Veteran's file to reflect his current address in Beacon Falls, CT. since he filed notice of his address change with VA in January 2014.  Therefore, on remand, the Board's instructions from its December 2014 remand must be carried out using the Veteran's correct address in Beacon Falls, CT.  In addition, the Veteran should be sent a copy of the Board's December 2014 remand at his current and correct address in Beacon Falls, CT.  

The Veteran is advised that it is his responsibility to report for any examination and to cooperate in the development of his claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. § 3.655 (2015).

Accordingly, the case is REMANDED for the following action:

1.  Update the Veteran's file to reflect his current address in Beacon Falls, CT. and send the Veteran a copy of the Board's December 2014 remand to that address; all notifications and development letters should be addressed to the Veteran at his current address in Beacon Falls, CT., unless and until VA receives notification of a change of address from the Veteran.

2.  Request that the Veteran provide the names and addresses of any and all health care providers who have performed an examination for his service-connected right knee disability since February 2013.  After acquiring this information and obtaining any necessary authorization, the RO should obtain and associate copies of these records with the claims file.  The RO should also obtain any outstanding VA medical records.
 
 3.  Schedule the Veteran for a VA examination to ascertain the severity of the service-connected right knee disability.  All necessary testing should be undertaken. 

The examiner should review the Veteran's claims file and document such review in the examination report.  Any testing deemed necessary should be performed, to specifically include range of motion testing and X-ray studies to identify any degenerative changes. 

The examiner is asked to describe the range of motion of the right knee in degrees of flexion and extension and any functional loss due to pain or painful motion as well as weakness, fatigability, swelling, atrophy, flare-ups, or on repetitive use (consider Deluca factors). 

Any additional functional loss should be expressed in terms of additional limitation of flexion or extension.  The examiner is also asked to determine whether the Veteran has recurrent subluxation or lateral instability that is slight, moderate, or severe.  The examiner is also to consider the Veteran's statements regarding symptomatology. 
 
4.  After completing all indicated development (AND MAKING SURE THE VETERANS ADDRESS IS CORRECT), readjudicate the claim remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




